IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 333 MAL 2015
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal from
                                               :   the Unpublished Memorandum and
              v.                               :   Order of the Superior Court at No. 1248
                                               :   MDA 2014 exited March 31, 2015,
                                               :   affirming the Judgment of Sentence of
MICHAEL LEE BOURGEOIS,                         :   the Lancaster County Court of Common
                                               :   Pleas at Nos. CP-36-CR-0004224-2001
                     Petitioner                :   and CP-36-CR-0004975-2001 exited
                                               :   July 7, 2014


                                         ORDER



PER CURIAM                                           DECIDED: February 24, 2016

       AND NOW, this 24th day of February, 2016, the Petition for Allowance of Appeal

is GRANTED on the issue of whether Petitioner’s sentence violates the prohibition

against mandatory life sentences for juvenile offenders announced by the Supreme

Court of the United States in Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012).

As a result of the recent holding by that Court that Miller must be applied retroactively

by the States, see Montgomery v. Louisiana, 2016 WL 280758 (U.S. Jan. 25, 2016), the

Superior Court’s order is VACATED, and the case is REMANDED for further

proceedings consistent with Montgomery.

       To the extent necessary, leave is to be granted to amend the post-conviction

petition to assert the jurisdictional provision of the Post Conviction Relief Act extending

to the recognition of constitutional rights by the Supreme Court of the United States

which it deems to be retroactive. See 42 Pa.C.S. § 9545(b)(1)(iii).
      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.




                                [333 MAL 2015] - 2